Title: To George Washington from Major General William Phillips, 6 January 1779
From: Phillips, William
To: Washington, George


  
    Sir
    Sussex in the Jerseys January 6th 1779
  
By the Treaty of Convention of Saratoga the Troops were to be allowed to send for Cloathing and necessaries and other articles of comfort and convenience such as Sugars Wines &c. &c. this has been constantly complyed with hitherto, and at our departure from the Massachusetts Bay there was actualy a Flag of Truce Vessel for use of the Convention Troops in Boston Harbour, but it was not unloaded as it was thought more for use to send it round by Sea to Virginia—There were at the same time two Clothing Vessels from Canada and one from New York for which passes had been sent from Boston to Rhode Island, but upon the order for marching I stopt these Vessels for the reasons I have before given. I am to request, Sir, that passes may be allowed for Four Vessels going as Flags of Truce from New York to Virginia for the use of the Troops of Convention and that such directions may be given as may procure perfect safety to the Vessels in entering and quitting the Port assigned for them.
  Fredericksberg upon the Rappahannoc River and Richmond upon James River have been named to me, and that Vessels of any Burden 
    
    
    
    can go up to Richmond but that to Fredericksberg only Vessels of a certain Tonnage: I will request Your Excellency’s advice upon this matter and that you will please to direct how best the Clothing can be sent to the Convention Troops and with as little land Carriage as possible.
May I request four several passports, each for one Vessel and I apprehend the Ships name and the Masters name must be left Blank. I have the honor to be Sir, with great personal respect Your Excellency’s Most Obedient and most humble Servant

  W. Phillips

